DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-13 and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021.

Applicant’s election without traverse of process I (claims 1-5 and 14-15) in the reply filed on 6/18/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences betwee2n the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (WO 2015164601, cited in IDS, cited here with identical US 20170044320).

Duan teaches a polyamide formed by the following reaction (see 0083):



    PNG
    media_image1.png
    625
    427
    media_image1.png
    Greyscale

where p is 2 to 3 and y is 2 to 8.
Regarding corresponding limitations of claims 1 and 2, Duan teaches that diamine added to itaconic acid dropwise (see 0085), while claim 1 recites an addition of the acid to the diamine.
According to MPEP 2144.04 (IV, C) changes in sequence of adding Ingredients is unpatentable without showing unexpected results. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)

In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950)

Therefore, it would have been obvious to a person of ordinary skills in the art to add reagents in Duan process in any order, since it results in the same final product. 

3.	Claims 1, 3-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schell (US 5804313) in view of Morello (US 4420608), cited in IDS.

Schell teaches a polyamide formed from dicarboxylic acid and diamine (see 3:50), where dicarboxylic acid can be represented by itaconic acid (see 4:20) and diamine is the polyoxyalkylene amine of the claimed formula I (see 5:5).
 
Schell does not teach a method of polyamide synthesis.

Morello teaches a reaction between 1.874 moles of itaconic acid and 1.926 moles of hexamethylene diamine in water under stirring conditions. 
During the reaction, the temperatures is raised to 205 F and held 20 minutes to affect addition to the double bond. Over a 37-minute period temperature then increases to 400 F (see 3:45). 
In reference to claims 5 and 15, Morello teaches that the pressure achieves 130 psi, then reduced to 100 psi and after the reaction the polymer dried overnight at 50°C and 0.1 mm Hg vacuum (see 4:5).

Therefore, it would have been obvious to a person of ordinary skills in the art to use Morello’s reaction conditions in for polyamide synthesis, since it is typical commercial method for such purposes.












4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765